[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JAN 31, 2007
                             No. 06-11258                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-21012-CV-UUB

MARILYN E. KELLY,


                                                           Plaintiff-Appellant,

                                  versus

STATE OF FLORIDA,
DEPARTMENT OF CHILDREN AND FAMILY SERVICES,
District 11,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 31, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:
      Marilyn E. Kelly, proceeding pro se, appeals the district court’s order setting

aside its default entry and dismissing her complaint. We find no merit in her

appeal and therefore AFFIRM.

                                I. BACKGROUND

      Kelly filed a complaint alleging discrimination against the Florida

Department of Children and Families (“the DCF”), pursuant to Title VII of the

Civil Rights Act of 1964 and 42 U.S.C. § 2000e. Kelly filed an affidavit of service

with the district court stating that she served the summons and complaint upon

Tangela Thorpe-McKinnon, as a legal employee of the DCF. Thorpe-McKinnon is

not a DCF executive officer and is not a party to this case. When the DCF did not

timely respond to the complaint, the district court entered default against the DCF.

The DCF then filed a motion to vacate the default entry and to dismiss Kelly’s

complaint without prejudice, pursuant to Federal Rules of Civil Procedure 12(b)

and 55(c), on improper service of process grounds. The district court granted the

DCF’s motion. Kelly then filed this appeal.

                                 II. DISCUSSION

      We review a district court’s decision regarding personal jurisdiction de novo.

Nippon Credit Bank, Ltd. v. Matthews, 291 F.3d 738, 746 (11th Cir. 2002) (per

curiam). Likewise, we review a district court’s decision regarding service of



                                          2
process de novo, but examine the district court’s treatment of the facts for clear

error. See Prewitt Enters., Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d
916, 920 (11th Cir. 2003).

      Generally, where service of process is insufficient, a district court lacks

personal jurisdiction over a defendant and, therefore, has no power to render

judgment over that defendant. In re Worldwide Web Sys., Inc., 328 F.3d 1291,

1299 (11th Cir. 2003). According to the Federal Rules of Civil Procedure, proper

service upon a defendant that is a

      state, municipal corporation, or other governmental organization
      subject to suit shall be effected by delivering a copy of the summons
      and of the complaint to its chief executive officer or by serving the
      summons and complaint in the manner prescribed by the law of that
      state for the service of summons or other like process upon any such
      defendant.

Fed. R. Civ. P. 4(j)(2). Florida law requires that “process against any public

agency, board, commission, or department not a body corporate . . . shall be served

on the public officer being sued or the chief executive officer of the agency, board,

commission, or department.” Fla. Stat. § 48.111(2).

      It is the plaintiff’s responsibility to ensure proper service of a summons and

complaint. See Fed. R. Civ. P. 4(c)(1). If the plaintiff fails to do so,

      the court, upon motion or on its own initiative after notice to the
      plaintiff, shall dismiss the action without prejudice as to that
      defendant or direct that service be effected within a specified time;

                                           3
         provided that if the plaintiff shows good cause for the failure, the
         court shall extend the time for service for an appropriate period.


Fed. R. Civ. P. 4(m).

         When service of process is properly effected, but the served party fails to

respond in a timely manner, the clerk must enter a default against that party once

the district court is informed of that failure. Fed. R. Civ. P. 55(a). “[F]or good

cause shown” excusing this failure to respond, however, the district court may later

set aside the entry of default. Fed. R. Civ. P. 55(c). We have explained that,

although they are not “talismanic,” “some general guidelines are commonly

applied” to determine whether the defaulting party has demonstrated good cause,

including “whether the default was culpable or willful.” Compania Interamericana

Exp.-Imp., S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir.

1996).

         Here, Kelly was required to serve the DCF’s chief executive officer. See

Fed. R. Civ. P. 4(j); Fla. Stat. § 48.111(2). We agree with the district court that the

record conclusively demonstrates that she failed to do so. Therefore, the district

court properly set aside its entry of default against the DCF, as the DCF was never

correctly served Kelly’s complaint and thus had good cause not to timely respond

to that complaint. See Fed. R. Civ. P. 55(c); Compania Interamericana, 88 F.3d at


                                             4
951. Furthermore, the district court properly dismissed Kelly’s complaint without

prejudice, as the district court lacked personal jurisdiction over the DCF. See

Worldwide Web Sys., 328 F.3d at 1299; Fed. R. Civ. P. 4(m).

                                 III. CONCLUSION

      The DCF satisfied the “good cause” requirement of Fed. R. Civ. P. 55(c) and

the district court did not err in setting aside the entry of default. Accordingly, the

district court’s order is AFFIRMED.




                                            5